Case 1:18-cv-04439-JBW-CLP Document 35 Filed 01/28/19 Page 1 of 1 PageID #: 148

                                                                                      FILED
                                                                                IN CLERK'S OFFICE
                                                                           U.S. DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                                           ★       JAN 28 2019        *
                                                             ■X                                       LED

 ROBERT DOYLE,                                                      AND MOTION FOR A
                                                                    STAY IN LIGHT OF
                                 Plaintiff,                         LAPSE OF
                                                                     APPROPRIATIONS
                                                                                                          b
                                                                    Civil Action         l
 DOUGLAS C. PALMER, in his official capacity as                     No. 18-CV-4439
 Clerk of the United States District Court for the Eastern
 District of New York,                                              (Weinstein, J.)

                                 Defendant.




        The United States of America hereby moves for a stay of the above-captioned case and an

 adjournment of the motion for reconsideration hearing scheduled for January 8, 2019.'

        1.      At the end of the day on December 21, 2018, the appropriations act that had been

 funding the Department of Justice expired and appropriations to the Department lapsed. The

 same is true for several other Executive agencies.   The Department does not know when funding

 will be restored by Congress.

        2.      Absent an appropriation. Department of Justice attorneys are prohibited from

 working, even on a voluntary basis, except in very limited circumstances, including "emergencies

 involving the safety of human life or the protection of property." 31 U.S.C. § 1342.

        3.      Undersigned counsel for the Department of Justice therefore requests a stay of this

 case until Congress has restored appropriations to the Department. The undersigned also seeks




 ' The Court recently adjoumed the motion to dismiss hearing from January 9, 2019 until January
 29, 2019.
